DETAILED ACTION
Response to Amendment
The amendment filed on 01/19/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pub. No. 2012/0162584) in view of Burberry (U.S. Pub. No. 2015/0084907), and further in view of Cok (U.S. Pub. No. 2014/0085216), Sugita (U.S. Pub. No. 2016/0253001), Liu (U.S. Pub. No. 2011/0310033), and Kim (U.S. Pub. No. 2012/0300157).
As to claim 1, Chang teaches a display device (Figs. 1A-1C) comprising: 
a substrate (309, [0034], lines 1-4) including a first area in which light is blocked (first area between the circuit elements 311) and a second area in which light passes (second area where in the circuit elements 311 are present); 
a thin film transistor disposed on the substrate (TFT 929 located in element 311 located on the substrate 309); 

a first layer (303) disposed on the pixel electrode (first layer 303 as shown in Fig. 3 is located above the circuit element 311, which comprises of a pixel electrode 931 as shown in Fig. 9A, [0045]); and 
a sense electrode disposed on the first layer (sense electrode comprising of sense lines 223 and mesh electrodes 601 is located on the first layer 303, Fig. 6), 
wherein: the sense electrode comprises: 
a metal mesh electrode (601) having a grid pattern and overlapping the first area (Figs. 6 and 7, a conductive mesh 601 having a grid pattern and located over the first layer and overlapping the first area, which is the area not emitting light); and 
the display device (Fig. 6) further comprises a plurality of metal mesh electrodes (601), the plurality of metal mesh electrodes being spaced apart from each other (Fig. 7, the metal mesh electrodes 601 are spaced apart from one another in the first direction and second direction wherein there is space between the adjacent conductive mesh electrodes and space in a vertical and horizontal directions between the conductive mesh electrodes),
Chang further teaches each of the plurality of metal mesh electrodes comprises a plurality of first openings (Fig. 7, each of the metal mesh electrodes has an opening wherein sub-pixels are located in the opening), and the display device further comprises a display area overlapping the pixel electrode (the display device of Figs. 1A-1C further comprises the pixel electrodes 931 that are part of a display area because they are a part of the pixel display image, [0045], lines 16-23), and each of the plurality of metal mesh electrodes overlaps the non-display area (as can be seen in fig. 6, the metal mesh electrodes 601 are arranged between pixels having color filters 305, therefore the metal mesh electrodes 601 are arranged and overlap the non-display area)
Chang does not teach a conductive layer contacting the metal mesh electrode,
Burberry teaches a conductive layer contacting the metal mesh electrode (conductive layer 30 is contacting the metal mesh electrode 24) and overlapping the first area (Fig. 13, the conductive layer 30 is stretched across a plane and overlaps a first area and second area, which are the areas between pixels and over pixels of the display 110 having a substrate 10); 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the invention was made to have added the electrode and structure of Burberry to the touch sensing device of Chang because to improve sensitivity and efficiency and reducing susceptibility to electromagnetic interference, [013], lines 3-4.
Chang and Burberry do not specifically mention a conductive layer located over the first area and the second area of the substrate,
Cok teaches a conductive layer located over the first area and the second area of the substrate (electrodes 60 and 61 are transparent conductive electrodes that are located on a substrate 30, therefore substrate 30 is a conductive layer and is located 
Cok further teaches each of the plurality of conductive layers overlaps the non-display area and the display area (electrodes 60 and 61 are transparent conductive electrodes that as can be seen in fig. 1 overlap the display area 20, which is the pixel area and non-display area 22/24, which are inter-pixel gaps, [0038], lines 3-4),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the conductive layer and the components of Cok to the display device of Chang as modified by Burberry because to improve usability under a wider variety of circumstances, and in particular for very large display screens. 
Chang, Burberry, and Cok do not mention a plurality of conductive layers being separated from each other. 
Sugita teaches the display device having a plurality of conductive layers and the plurality of conductive layers being separated from each other (the conductive layer 32a as shown in Fig. 21 comprises of multiple sections, wherein the contuctive layers 32a are spaced apart from each other as can be seen in Fig. 21(c), [0121]).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the conductive layers of Sugita to the display device of Chang as modified by Burberry and Cok because to provide a touch screen 
Chang, Burberry, Cok, and Sugita do not specifically mention each of the plurality of first openings overlaps a plurality of the pixel electrodes.
Liu teaches each of the plurality of first openings (Fig. 1D, openings between the electrodes 164/166) overlaps a plurality of the pixel electrodes (the openings between the electrodes overlaps a plurality of pixels 124, wherein each pixel 124 has a pixel electrode, [0035], lines 5-6; In Fig. 1D, 124 also shows each pixel unit 124 has an electrode).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the display structure of Liu to the display device of Chang as modified by Burberry, Cok, and Sugita because to maintain a good sensitivity and a good visual quality, [0009], lines 2-3.
Chang, Burberry, Cok, Sugita, and Liu do not teach a non-display area overlapping the thin film transistor,
Kim teaches a non-display area (142) overlapping the thin film transistor ([0088], lines 1-6, Fig. 6, the TFT comprising of elements 115, and 110 is overlapped by a non-display element 142),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the non-display area of Kim overlapping the TFT to the display device of Chang as modified by Burberry, Cok, Sugita, and Liu because to partition pixel regions having the color filters formed thereon, [0018], lines 1-5.

As to claim 2, Chang teaches the display device comprises a plurality of sense electrodes, and a portion of the plurality of sense electrodes are sense input electrodes, and the remaining portion of the plurality of sense electrodes are sense output electrodes (sense input electrodes are drive lines 222 and the output electrodes are sense lines 223). 
As to claim 3, Chang teaches the metal mesh electrode (601) includes a plurality of first openings (Fig. 6, the metal mesh electrode 601 has a first opening wherein the pixels are inserted inside the openings as can be seen in the figure), 
Chang does not teach the conductive layer,
Burberry teaches the conductive layer includes a plurality of second openings overlapping the plurality of first openings of the metal mesh electrode (the conductive layer 30 has openings and the metal mesh electrodes 24 are inserted inside the openings therefore the conductive layer and the metal mesh electrodes overlap at the openings as shown in Fig. 5),
 Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the invention was made to have added the electrode and structure of Burberry 

As to claim 4, Chang teaches the display device of claim 1,
Chang does not teach the conductive layer fills the openings between the metal mesh electrodes. 
Burberry teaches the plurality of first openings of the metal mesh electrode are filled with the conductive layer (the openings between the metal mesh electrodes 24 are filled with the conductive layer 30 as can be seen in Fig. 17). 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the invention was made to have added the electrode and structure of Burberry to the touch sensing device of Chang because to improve sensitivity and efficiency and reducing susceptibility to electromagnetic interference, [0013], lines 3-4.

As to claim 5, Chang teaches the display device of claim 1,
Chang does not teach the conductive layer is a transparent layer,
Burberry teaches the conductive layer comprises a transparent conductive material (the conductive layer 30 is transparent and includes one or more of a variety of transparent conductive material, [0062], lines 1-3). 


As to claim 6, Chang teaches the metal mesh electrode comprises a metal (the metal mesh electrode is made of metal wires or metal strips, [0037], lines 6-7). 
As to claim 7, Chang teaches a display device (devices of Figs. 1A-1C) comprising: 
a substrate (309, [0034], lines 1-4) including a first area in which light is blocked (the area 401 as shown in Fig. 4 that is between the pixels and a black mask is being applied so that the conductive wires are not visible to a user, [0035], lines 4-8) and a second area in which light passes (light passes where the pixels and color filters 305 are located); 
a thin film transistor disposed on the substrate (TFT 929 located in element 311 located on the substrate 309); 
a pixel electrode (931) connected to the thin film transistor (pixel electrode 931 is connected to the TFT 929); 

a sense electrode disposed on the first layer (sense electrode comprising of sense lines 223 and mesh electrodes 601 is located on the first layer 303, Fig. 6), wherein: 
the sense electrode comprises: a metal mesh electrode (601) having a grid pattern and overlapping the first area (Figs. 6 and 7, a conductive mesh 601 having a grid pattern and located over the first layer and overlapping the first area, which is the area not emitting light); and 
the display device comprises a plurality of metal mesh electrodes (601); and the plurality of the metal mesh electrodes (601) are spaced apart from each other (Fig. 7, the metal mesh electrodes 601 are spaced apart from one another in the first direction and second direction wherein there is space between the adjacent conductive mesh electrodes and space in a vertical and horizontal directions between the conductive mesh electrodes), 
Chang further teaches each of the plurality of metal mesh electrodes comprises a plurality of first openings (Fig. 7, each of the metal mesh electrodes has an opening wherein sub-pixels are located in the opening), and the display device further comprises a display area overlapping the pixel electrode (the display device of Figs. 1A-1C further comprises the pixel electrodes 931 that are part of a display area because they are a part of the pixel display image, [0045], lines 16-23), and each of the plurality of metal mesh electrodes overlaps the non-display area (as can be seen in fig. 6, the metal mesh electrodes 601 are arranged between pixels having color filters 305, therefore the metal mesh electrodes 601 are arranged and overlap the non-display area)
Chang does not teach a conductive layer overlapping the metal mesh electrode,
Burberry teaches a conductive layer overlapping the metal mesh electrode (conductive layer 30 is overlapping the metal mesh electrode 24) and overlapping the first area (Fig. 13, the conductive layer 30 is stretched across a plane and overlaps a first area and second area, which are the areas between pixels and over pixels of the display 110 having a substrate 10),
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the invention was made to have added the electrode and structure of Burberry to the touch sensing device of Chang because to improve sensitivity and efficiency and reducing susceptibility to electromagnetic interference, [013], lines 3-4.
Chang and Burberry do not specifically mention a conductive layer located over the first area and the second area of the substrate,
Cok teaches a conductive layer located over the first area and the second area of the substrate (electrodes 60 and 61 are transparent conductive electrodes that are located on a substrate 30, therefore substrate 30 is a conductive layer and is located over pixels 20 and in between pixels 20 where light is not emitted. Therefore, the 
Cok further teaches each of the plurality of conductive layers overlaps the non-display area and the display area (electrodes 60 and 61 are transparent conductive electrodes that as can be seen in fig. 1 overlap the display area 20, which is the pixel area and non-display area 22/24, which are inter-pixel gaps, [0038], lines 3-4),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the conductive layer and the components of Cok to the display device of Chang as modified by Burberry because to improve usability under a wider variety of circumstances, and in particular for very large display screens. 
Chang, Burberry, and Cok do not mention a plurality of conductive layers 
Sugita teaches the display device having a plurality of conductive layers (the conductive layer 32a as shown in Fig. 21 comprises of multiple sections) and the metal mesh electrode (12s) and the conductive layer (32a) form a unit for sensing a touch (the sensing electrodes 12s and the conductive layer 32a create one touch unit as shown in Fig. 21), and a plurality of units are disposed in a same layer (There are multiple units comprising of a conductive layer 32a and at least three sensing electrodes 12s on the same layer, Fig. 21c, [0121]). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the conductive layers of Sugita to the display 
Chang, Burberry, Cok, and Sugita do not specifically mention each of the plurality of first openings overlaps a plurality of the pixel electrodes.
Liu teaches each of the plurality of first openings (Fig. 1D, openings between the electrodes 164/166) overlaps a plurality of the pixel electrodes (the openings between the electrodes overlaps a plurality of pixels 124, wherein each pixel 124 has a pixel electrode, [0035], lines 5-6; In Fig. 1D, 124 also shows each pixel unit 124 has an electrode).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the display structure of Liu to the display device of Chang as modified by Burberry, Cok, and Sugita because to maintain a good sensitivity and a good visual quality, [0009], lines 2-3.
Chang, Burberry, Cok, Sugita, and Liu do not teach a non-display area overlapping the thin film transistor,
Kim teaches a non-display area (142) overlapping the thin film transistor ([0088], lines 1-6, Fig. 6, the TFT comprising of elements 115, and 110 is overlapped by a non-display element 142),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the non-display area of Kim overlapping the TFT to the display device of Chang as modified by Burberry, Cok, Sugita, and Liu because to partition pixel regions having the color filters formed thereon, [0018], lines 1-5.
As to claim 8, Chang, Burberry, and Cok teach the display device of claim 7,
Chang, Burberry, and Cok do not teach the plurality of units,
Sugita teaches the plurality of units do not overlap each other along a vertical direction with respect to the substrate (the units comprising of sensing electrodes 12s and conductive layer 32a do not overlap one another along a vertical direction as can be seen in Fig. 21c and the substrate 101 as can be seen in Figures 9a, 11, and 13 substrate 101 is placed on the layers 12 and 14 and placed on the conductive layer 32a). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the conductive layers of Sugita to the display device of Chang as modified by Burberry and Cok because to provide a touch screen panel having a low resistance of the sensing electrodes and increasing changes in the capacitance value when touched with a finger, [0121], lines 7-11. 

As to claim 9, Chang teaches a portion are sense input electrodes, and the remaining portion of the plurality of units are sense output electrodes (sense input electrodes are drive lines 222 and the otput electrodes are sense lines 223).
Chang, Burberry, and Cok do not teach the units
Sugita teaches a plurality of units (comprising of sensing electrodes 12s and conductive layers 32a, which are sensing electrodes and sensing electrodes 12s and driving electrodes 14D overlap one another, Fig. 21).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the conductive layers of Sugita to the display device of Chang as modified by Burberry and Cok because to provide a touch screen panel having a low resistance of the sensing electrodes and increasing changes in the capacitance value when touched with a finger, [0121], lines 7-11. 
As to claim 10, Chang teaches the display device of claim 1,
Chang does not teach the conductive layer fills the openings,
Burberry teaches the plurality of first openings of the metal mesh electrode are filled with the conductive layer (the openings between the metal mesh electrodes 24 are filled with the conductive layer 30 as can be seen in Fig. 17). 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the invention was made to have added the electrode and structure of Burberry 
As to claim 11, Chang teaches the display device of claim 7,
Chang does not teach the conductive layer is a transparent layer,
Burberry teaches the conductive layer comprises a transparent conductive material (the conductive layer 30 is transparent and includes one or more of a variety of transparent conductive material, [0062], lines 1-3). 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the invention was made to have added the electrode and structure of Burberry to the touch sensing device of Chang because to improve sensitivity and efficiency and reducing susceptibility to electromagnetic interference, [0013], lines 3-4.
As to claim 12, Chang teaches the metal mesh electrode comprises a metal (the metal mesh electrode is made of metal wires or metal strips, [0037], lines 6-7). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The previously presented prior art reference of Chang teaches the display device comprises of a display area overlapping the pixel electrode, which is a part of the pixel. Therefore, the display area overlaps the pixel electrode. Chang further teaches each of the plurality of metal mesh electrodes arranged in a lattice shape in Fig. 6 are arranged between color filters of the circuit element 311, wherein the area between the color filters is interpreted as non-display areas. 
The previously presented prior art reference of Cok teaches each of the plurality of conductive layers lines electrodes 60 and 61 are arranged over the pixel areas and the areas between the pixel areas that are considered as non-display area.
The newly added prior art reference of Kim also teaches the transistor of the pixel is located under a black matrix, therefore the transistor is overlapped by a non-display area. 
Applicant on page 7 argues that the prior art references do not specifically disclose the structure wherein the mesh electrode 281 of the present invention is disposed in an area overlapping the light blocking member 220, and the conductive layer 283 is disposed in an area overlapping the light blocking member 220 and the color filter 230. Applicant has added limitations to recite this structure and show the distinction between the current application and the prior arts by further dividing the display device into a display area and a non-display area. 


	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691